Citation Nr: 1045901	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-13 523	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for closed head 
injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision, in which the RO 
assigned a 10 percent rating for closed head injury residuals, 
effective May 3, 2007.  The Veteran perfected an appeal to the 
disability rating assigned.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that 
he did not wish to continue this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
Id.  In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


